 


109 HR 231 IH: To designate the parcel of land containing the facility of the Agricultural Research Service of the Department of Agriculture located at State Highway 26 West in Poplarville, Mississippi, as the 
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 231 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Taylor of Mississippi (for himself, Mr. Thompson of Mississippi, Mr. Wicker, and Mr. Pickering) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To designate the parcel of land containing the facility of the Agricultural Research Service of the Department of Agriculture located at State Highway 26 West in Poplarville, Mississippi, as the Thad Cochran Southern Horticultural Laboratory Site. 
 
 
1.DesignationThe parcel of land containing the facility of the Agricultural Research Service of the Department of Agriculture located at State Highway 26 West in Poplarville, Mississippi, shall be known and designated as the Thad Cochran Southern Horticultural Laboratory Site.
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the parcel referred to in section 1 shall be deemed to be a reference to the Thad Cochran Southern Horticultural Laboratory Site. 
 
